Mb. Justice Gailob
delivered the opinion of the Court.
The original bill in this cause vas filed by certain citizens and taxpayers of Anderson County, to enjoin the Election Commissioners, Clerks, Officers and Judges from holding elections in the 8th and 9th Civil Districts of Anderson County. To support the prayer for injunction, it was alleged that the United States Government had acquired the 8th and 9th Civil Districts of Anderson County by condemnation proceedings for thé Oak Ridge project, and that by this action the State of Tennessee and Anderson County had lost political jurisdiction of the area. The bill was met by demurrer on several grounds, of which we find it necessary to consider only two: (1) That under the facts stated in the bill, the Chancery Court had no jurisdiction to enjoin the Election Commissioners, or prevent them from holding an election. (2) That suing merely as citizens and taxpayers, the Complainants show no special injury or irreparable damage which would entitle them to the injunctive relief sought.
The Chancellor sustained the demurrer and dismissed the bill, and the Defendants have perfected this appeal.
*208We think the decree of the Chancellor was correct and should be affirmed. Suing merely as citizens and taxpayers of Anderson County, the Complainants show no right in themselves to the relief sought. By the bill they show no rights of theirs which are special to themselves and are invaded by the County situation described in the bill, nor do they show any irreparable damage to themselves. Such showing was essential to entitle them to the relief sought. Patton v. City of Chattanooga, 108 Tenn. 197, 65 S.W. 414; Wright v. Nashville Gas & Heating Co., 183 Tenn. 594, 194 S. W. (2d) 459; State v. Staten, 46 Tenn. 233.
Furthermore, under the facts stated in the bill, the Chancery Court has no jurisdiction to enjoin the Election Commissioners or prevent them from holding an election. O’Neil v. Jones, 185 Tenn. 539, 206 S.W. (2d) 782, 1 A. L. R. (2d) 581; Buena Vista Special School Dist. v. Board of Election Com’rs, 173 Tenn. 198, 201, 116 S. W. (2d) 1008.
The decree of the Chancellor is affirmed at Appellant’s cost.
All concur.